Case 4:14-cv-01084 Document 81 Filed in TXSD on 11/15/18 Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 19, 2018
                                                               David J. Bradley, Clerk
Case 4:14-cv-01084 Document 81 Filed in TXSD on 11/15/18 Page 2 of 5
Case 4:14-cv-01084 Document 81 Filed in TXSD on 11/15/18 Page 3 of 5
Case 4:14-cv-01084 Document 81 Filed in TXSD on 11/15/18 Page 4 of 5
Case 4:14-cv-01084 Document 81 Filed in TXSD on 11/15/18 Page 5 of 5
